Exhibit 10.36

VISA INC. 2007 EQUITY INCENTIVE COMPENSATION PLAN CEO

Performance Share Award Agreement

This PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated November 5,
2008 (the “Grant Date”), is by and between VISA INC. (the “Company”) and [—]
(the “Participant”), pursuant to the Visa Inc. 2007 Equity Incentive
Compensation Plan (the “Plan”). Capitalized terms that are not defined herein
shall have the meanings given to such terms in the Plan.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Performance Shares in accordance with the terms
and conditions of this Agreement; and

WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Performance Shares on the terms and
conditions set forth herein.

NOW, THEREFORE, the Participant and the Company agree as follows:

1. Grant of Performance Shares. Pursuant to the provisions of the Plan and this
Agreement, the Company on the Grant Date has granted and hereby evidences the
grant to the Participant, subject to the terms and conditions set forth herein
and in the Plan, of an Award of [—] Performance Shares (this “Award”).

2. Payment of Earned and Vested Performance Shares. Subject to the provisions of
this Section 2 and Sections 4 and 5 of the Agreement, the Payment Value of each
Performance Share covered by this Award which the Committee determines, in
writing, to be earned and vested pursuant to Sections 3, 4(b) or 5 shall be paid
or delivered to the Participant on a date as soon as administratively
practicable (but no later than 60 days) after the applicable vesting date
described in Sections 3(b), 4(b) or 5 on which such Performance Share initially
becomes vested. For purposes of this Agreement, “Payment Value” means the Fair
Market Value of a Share on the applicable vesting date. Payments hereunder shall
be made in Shares, unless the Committee, in its discretion, determines to make
such payments in cash or a combination of cash and Shares. The foregoing to the
contrary notwithstanding, if the Participant’s Termination occurs under any
circumstances other than death, any such payment due by reason of such
Termination shall be delayed for six months from the date of such Termination if
the Participant is a “specified employee” (as such term is defined in
Section 409A(a)(2)(B)(i) of the Code).

3. Performance Criteria and Vesting Applicable to Performance Shares.

(a) Performance Criteria.

(i) Performance Cycle. The Performance Cycle for this Award shall commence on
October 1, 2008, and shall end on September 30, 2009.

(ii) Performance Goal. The Performance Goal for the Performance Cycle is
specified levels of the Company’s Adjusted Net Income. For this purpose,

 

1



--------------------------------------------------------------------------------

“Adjusted Net Income” means the Company’s fiscal year 2009 net revenue, less
operating expenses, including depreciation and amortization, as reported in the
Company’s Fiscal Year 2009 Financial Statements. Expenses related to covered
litigation, restructuring costs, purchase amortization, and other income and
expenses are excluded. The amount of Adjusted Net Income shall be adjusted to
exclude the effects of extraordinary items to the extent approved by the
Committee in its discretion.

(iii) Percentage of Performance Shares Earned. The extent to which Performance
Shares shall become earned when and to the extent determined by the Committee
according to the following schedule:

 

Performance Level

 

Adjusted Net Income

 

Percentage of

Performance

Shares Earned

  Less than $[—]   0%

Threshold

  $[—]   50%

Target

  $[—]   100%

Maximum

  $[—] or more   200%

If the Adjusted Net Income falls between Threshold and Target, or between Target
and Maximum, then the percentage of Performance Shares earned shall be the sum
of the Percentage of Performance Shares Earned in the schedule above for the
lower such Performance Level plus the product of (i) the difference between the
Percentage of Performance Shares Earned in the schedule above for the greater
and lower such Performance Levels, multiplied by (ii) a fraction, the numerator
of which is the amount by which the Adjusted Net Income achieved exceeds the
Adjusted Net Income in the schedule above for the lower such Performance Level
and the denominator of which is the difference between Adjusted Net Income
amounts in the schedule above for the greater and lower such Performance Levels.
The percentage of Performance Shares earned shall never exceed 200%.

(iv) Notification. Promptly following the end of the Performance Cycle, the
Committee shall notify the Participant in writing of the number of Performance
Shares earned.

(b) Vesting. One-half of the Performance Shares that are earned pursuant to
Section 3(a) shall become vested on each of November 5, 2010, and November 5,
2011.

4. Termination of Employment.

(a) In General. Except as otherwise provided in this Section 4 or in Section 5
of this Agreement or in the Plan, all Performance Shares subject to this Award
that have not become vested pursuant to Section 3(b) prior to the date of the
Participant’s Termination shall be immediately forfeited upon such Termination.

(b) Death, Disability, without Cause, for Good Reason prior to a Change of
Control, and Retirement. Upon Termination of the Participant after the end of
the

 

2



--------------------------------------------------------------------------------

Performance Cycle due to death or Disability (as defined below), by the Company
without Cause (as defined below) , by the Participant for Good Reason (as
defined below) prior to a Change of Control or at or after attainment of normal
retirement eligibility under the generally applicable retirement plan of the
Company, a Subsidiary or an Affiliate under which the Participant is covered in
his or her home country (“Retirement”), the Participant shall be fully vested in
all of his or her Performance Shares that have been earned pursuant to
Section 3(a)(iii) but are not yet vested under Section 3(b). If Termination of
the Participant occurs due to death or Disability, by the Company without Cause,
by the Participant for Good Reason prior to a Change of Control or Retirement,
in each case, prior to the end of the Performance Cycle, as of the last day of
the Performance Cycle, all of the Performance Shares (if any) subject to this
Award shall be eligible to be earned (based on actual performance through the
end of the Performance Cycle), and any such earned Performance Shares shall be
fully vested.

5. Change of Control. Notwithstanding Sections 2, 3 or 4 of this Agreement to
the contrary, if a Change of Control occurs, and, at any later time prior to the
second (2nd) anniversary of the Change of Control, but after the end of the
Performance Cycle, the Participant incurs a Termination, either by the Company,
a Subsidiary or an Affiliate without Cause, or by the Participant for Good
Reason, then the Participant shall be fully vested in all of the Performance
Shares subject to this Award that have been earned pursuant to Section 3(a)(iii)
but not yet vested under Section 3(b) (provided that, if such Change of Control
occurs prior to the end of the Performance Cycle, the percentage of Performance
Shares subject to this Award earned shall be based on the deemed achievement of
the Target Performance Level (within the meaning of Section 3(a)(iii)), and such
earned Performance Shares shall be fully vested upon any such Termination). For
the avoidance of doubt, Section 14.1(b) of the Plan shall not apply to the
Performance Shares subject to this Agreement to the extent such provision
conflicts with this Section 5.

6. Restrictions on Transfer. Performance Shares may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except (a) by will or the laws of descent and distribution or (b) as otherwise
permitted pursuant to the Plan.

7. Dividend Equivalents. Each Performance Share subject to this Award shall
entitle the Participant to Dividend Equivalents with respect to regular cash
dividends that would otherwise be paid on one Share during the period from the
date such Performance Share is earned in accordance with Section 3(a) to the
date such Performance Share is paid in accordance with Section 2 or forfeited in
accordance with Section 4(a). Any such Dividend Equivalent shall be paid to the
Participant at (or within thirty (30) days following) the time such related
dividends are paid to holders of Shares.

8. No Rights as a Shareholder Prior to Issuance of Shares. Neither the
Participant nor any other person shall become the beneficial owner of any Shares
underlying the Performance Shares subject to this Award, nor have any rights to
dividends or other rights as a shareholder with respect to any such Shares,
until and after such Shares, if any, have been actually issued in satisfaction
of the Company’s obligations under this Award, in the time and manner specified
in Section 2, and such Shares are transferred on the books and records of the
Company or its agent in accordance with the terms of the Plan and this
Agreement.

 

3



--------------------------------------------------------------------------------

9. Taxes and Withholding. The Company shall have the right to deduct from all
amounts otherwise payable to the Participant in cash in respect of Performance
Shares covered by this Award any amount of taxes of any kind required by law to
be withheld as may be necessary in the opinion of the Company to satisfy tax
withholding required under the laws of any country, state, province, city or
other jurisdiction. In the case of any payments of Performance Shares covered by
this Award in the form of Shares, at the Committee’s discretion, the Participant
shall be required to either pay to the Company in cash the amount of any such
taxes required to be withheld with respect to such Shares or, in lieu thereof,
the Company shall have the right to retain (or the Participant may be offered
the opportunity to elect to tender) the number of Shares whose Fair Market Value
equals such amount required to be withheld; provided, however, that the amount
of any Shares so retained shall not exceed the amount necessary to satisfy
required Federal, state, local and non-United States withholding obligations
using the minimum statutory withholding rates for Federal, state, local and/or
non-U.S. tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. To the extent any such taxes are required by law to
be withheld with respect to the Performance Shares covered by this Award prior
to the date such Performance Shares are paid in accordance with Section 2, the
Participant shall be required to pay to the Company in cash the amount of such
taxes promptly following written notice thereof by the Company.

10. No Right to Continued Employment. Neither the Performance Shares covered by
this Award nor any terms contained in this Agreement shall confer upon the
Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Subsidiary or Affiliate for any period or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Subsidiary or Affiliate, which right is hereby
expressly reserved, to modify or terminate the Participant’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to vesting of this Award is earned only by continuing as an employee
of the Company or a Subsidiary or Affiliate at the will of the Company or such
Subsidiary or Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired or being granted this Award.

11. The Plan. By accepting any benefit under this Agreement, the Participant and
any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan. In the event of
any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
rules, policies and regulations as may from time to time be adopted by the
Committee. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company in California, Attention: Stock Plan Administrator.

 

4



--------------------------------------------------------------------------------

12. Certain Defined Terms. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

(a) “Cause” means: (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect; (ii) repeatedly failing to adhere to the
directions of superiors or the Board or the written policies and practices of
the Company, a Subsidiary or an Affiliate; (iii) the commission of a felony or a
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company, a Subsidiary or an Affiliate;
(iv) fraud, misappropriation or embezzlement; (v) a material breach of the
Participant’s employment agreement (if any) with the Company, a Subsidiary or an
Affiliate; (vi) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant; (vii) any
illegal act detrimental to the Company, a Subsidiary or an Affiliate; or
(viii) repeated failure to devote substantially all of Participant’s business
time and efforts to the Company, a Subsidiary or an Affiliate if required by the
Participant’s employment agreement; provided, however, that, if at any
particular time the Participant is subject to an effective employment agreement
with the Company, a Subsidiary or an Affiliate, then, in lieu of the foregoing
definition, “Cause” shall at that time have such meaning as may be specified in
such employment agreement.

(b) “Disability” shall have the meaning set forth for such term in the Company’s
or its Affiliate’s long-term disability plan under which the Participant is
covered from time to time; provided, however, that, if at any particular time
the Participant is subject to an effective employment agreement with the
Company, a Subsidiary or an Affiliate, then, in lieu of the foregoing
definition, “Disability” shall at that time have such meaning as may be
specified in such employment agreement (or as may be specified for a term of
similar import, such as “Permanent Disability”).

(c) “Good Reason” means: (i) a material reduction by the Company, a Subsidiary
or an Affiliate in the Participant’s rate of annual base salary from that in
effect immediately prior to the Change of Control; (ii) a material reduction by
the Company or a Subsidiary in the Participant’s annual target bonus opportunity
from that in effect immediately prior to the Change of Control; or (iii) the
Company, a Subsidiary or an Affiliate requires the Participant to change the
Participant’s principal location of work to a location that is in excess of
fifty (50) miles from the location thereof immediately prior to the Change of
Control. Notwithstanding the foregoing, a Termination of a Participant for Good
Reason shall not have occurred unless (i) the Participant gives written notice
to the Company, a Subsidiary or an Affiliate, as applicable, of Termination
within thirty (30) days after the Participant first becomes aware of the
occurrence of the circumstances constituting Good Reason, specifying in
reasonable detail the circumstances constituting Good Reason, and the Company,
the Subsidiary or the Affiliate, as the case may be, has failed within thirty
(30) days after receipt of such notice to cure the circumstances constituting
Good Reason. The foregoing to the contrary notwithstanding, if at any particular
time the Participant is subject to an effective employment agreement with the
Company, a Subsidiary or an Affiliate, then, in lieu of the foregoing
definition, “Good Reason” shall at that time have such meaning as may be
specified in such employment agreement.

13. Compliance with Laws and Regulations.

(a) The Performance Shares subject to this Award and the obligation of the
Company to deliver Shares or cash payments hereunder shall be subject in all
respects to (i) all applicable Federal and state laws, rules and regulations;
and (ii) any registration, qualification, approvals or other requirements
imposed by any government or regulatory agency or body which the Committee
shall, in its discretion, determine to be necessary or applicable. Moreover, the
Company shall not deliver any certificates for Shares to the Participant or any

 

5



--------------------------------------------------------------------------------

other person pursuant to this Agreement if doing so would be contrary to
applicable law. If at any time the Company determines, in its discretion, that
the listing, registration or qualification of Shares upon any national
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Shares to the
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

(b) It is intended that any Shares received pursuant to this Agreement shall
have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with federal and state securities laws.

(c) If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

14. Notices. All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to the Company in California, Attention:
Stock Plan Administrator, or such other address as the Company may from time to
time specify. All notices to the Participant shall be addressed to the
Participant at the Participant’s address in the Company’s records.

15. Other Plans. The Participant acknowledges that any income derived from this
Award shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.

16. Acceptance or Rejection of this Award. If you do not want to accept this
Award, please complete the on-line form (“Accept or Reject Your Grant”) as
promptly as possible, but, in any case, within thirty (30) days after the Grant
Date, to reject this Award. You can access this on-line form through your
account at eac.Schwab.com. If you do not reject your award within thirty
(30) days after the Grant Date, you will have accepted this award and agreed to
the terms and conditions set forth in this Agreement and the terms and
conditions of the Plan.

 

6